Citation Nr: 1537618	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-27 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating for left knee patellar tendon rupture, currently rated 30 percent prior to November 21, 2013 and on and after May 1, 2014, with an additional 10 percent rating for left knee instability from July 8, 2015.

2. Entitlement to an increased rating for atopic dermatitis, currently rated 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1982.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut.  

In February and October 2014, the Board remanded the Veteran's left knee claim for additional development.  For the reasons below, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's claims folder is completely encompassed in the Virtual VA and Veterans Benefits Management System (VBMS) electronic records folders.


FINDINGS OF FACT

1. In May 2015, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran's representative that he wished to withdraw his appeal of the denial of an increased rating for atopic dermatitis.

2. The Veteran's left knee range of motion has not nearly approximated flexion limited to 45 degrees or extension limited to 10 degrees at any point during the appeal period, nor has the Veteran had ankylosis or recurrent subluxation of the left knee.  The Veteran has not had a removal of semilunar cartilage.  Prior to July 8, 2015, the Veteran did not experience slight instability of the left knee.  The Veteran's left knee has not had dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint during the appeal period, nor has he experienced impairment of the tibia and fibula.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for a rating higher than 30 percent for left knee patellar tendon rupture prior to November 21, 2013 and between May 1 and July 8, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261 (2014)

3. The criteria for a rating higher than 10 percent for instability of the left knee from July 8, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In a letter from his representative dated May 2015, the Veteran indicated that he wished to withdraw his appeal of the rating assigned to his service-connected atopic dermatitis.  Thus, the Board no longer has jurisdiction to review the Veteran's appeal of the denial of an increased rating for atopic dermatitis and it is dismissed.

Duties to Notify and Assist

The Veterans' Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to disability evaluations.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The RO sent the Veteran a letter providing the required notice in November 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2014).  The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service VA treatment records.  Of particular importance to this rating issue, VA also obtained the records of a physician in private practice who performed knee surgery on the Veteran in November 2013 and supervised his follow-up care.  The AOJ arranged VA medical examinations of the Veteran's knee in December 2010 and in January 2013.  After the Veteran's knee surgery, the Board remanded the case with instructions to provide a second examination reflecting the condition of the Veteran's knee post-surgery.  The requested examination took place in July 2015.  

Having taken these steps, the Board finds that VA complied with its duties to notify and assist under the VCAA. Thus, the Veteran's appeal can be considered on its merits.

Analysis

Disability evaluations are determined by evaluating the extent to which the claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).   

Here, as explained below, the 30 percent rating assigned prior to November 21, 2013 and after May 1, 2014, with an additional 10 percent rating for instability from July 8, 2015, is appropriate.

While on active duty, the Veteran injured his left knee playing basketball.  He was diagnosed with a tendon rupture of the left patella in May 2000 and, in July 2001, VA determined that this disability was related to his in-service accident.  His current rating of 30 percent under Diagnostic Code 5260 (limitation of flexion) was assigned by the Board in July 2005.  In November 2009, he underwent surgery for excision of the ossicle of the tibial tubercle and the RO assigned a temporary rating of 100 percent during a period of post-surgery convalescence lasting until May 1, 2010.  On that day, the RO restored the previously assigned 30 percent rating. 

In October 2010, the Veteran initiated the claim for an increased rating which is now on appeal.  The RO promptly arranged a VA examination, which took place in December 2010.  The examiner's impression was left knee patellar tendon rupture status post repair November 2009 with mild residual functional impairments.  

According to the October 2010 examination report, the Veteran's left knee flexion was 140 with painful motion at 120 degrees.  He has normal extension of zero degrees.  The examiner wrote that there was no objective evidence of pain in the affected joint at rest or during active range of motion.  The results of Lachman's and anterior and posterior drawer tests for instability were negative.  The examiner noted that there was no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage or weakness.  The Veteran's gait was normal and the examiner found no functional limitations on standing and walking.  The Veteran told the examiner that it hurt him to stand for more than 10 minutes or to walk for more than 15 minutes.  In the section of the report describing the Veteran's treatment history, the examiner wrote "no periods of flare-up of joint disease."  The examiner also noted that the Veteran was independent in his activities of daily living, but needed to stretch after 45 minutes of driving.

There are test results for range of motion exercises of the left knee in the Veteran's physical therapy records, dated November 2010.  According to these notes, left knee flexion was 90 degrees and extension was 0 degrees bilaterally.  

VA obtained another knee examination in January 2013.  This time the examiner diagnosed osteoarthritis of the left knee.  The Veteran also described periods when his symptoms were most prevalent ("flare-ups").  According to the Veteran, His knee "buckles on him about monthly."  He also reported pain after sitting for 10 to 15 minutes and after walking for more than 5 to 10 minutes, along with "intermittent stiffness and swelling."  He denied "locking" but described a regular clicking sensation in his knee.  He told the examiner that he did not require any assistive device to ambulate.  The examiner wrote that the Veteran had functional loss in his left knee consisting of pain on movement, less movement than normal and interference with sitting, standing and weight-bearing.

The January 2013 examiner recorded the results of range of motion tests.  Her report indicates that left knee flexion was 100 degrees, with objective evidence of painful motion at 90 degrees. Extension was 5 degrees, or slightly less than normal.  The Veteran was capable of performing left knee repetitive use tests.  After repetitive use, flexion and extension remained the same.  

The examiner also administered muscle strength and joint stability tests.  Muscle strength was normal in both knees.  The results of Lachman's and posterior drawer tests for joint stability were normal.  The Veteran had no recurrent patellar subluxation or dislocation in either knee.  According to the report, as of January 2013, the Veteran had not had any meniscal conditions or surgical procedures.  The examiner acknowledged the Veteran's 2009 knee surgery.  The examiner also reviewed x-ray films of the Veteran's left knee, which supported the diagnosis of arthritis.  There was no x-ray evidence of patellar subluxation.

The Veteran required a second knee surgery in November 2013.  The physician who performed the operation wrote to VA explaining the need for convalescence.  Accordingly, the Veteran received a second temporary rating of 100 percent between November 21, 2013 and May 1, 2014.  When this case came before the Board again in October 2014, the Board instructed the AOJ to arrange another examination to determine the current severity of the Veteran's knee condition.

The most recent VA knee examination took place on July 8, 2015.  The examiner diagnosed left knee tendonitis, left knee patellar tendon rupture, degenerative arthritis of the left knee, and status post tibial tubercle debridement.  The Veteran reported continued left knee pain and painful motion since his surgery and superficial numbness around the surgical site.  When the examiner asked him about flare-ups, he indicated pain with all weightbearing activity, standing, walking, kneeling, bending and stooping.  

The July 2015 examiner found that left knee flexion was 90 degrees and extension was 0 degrees.  The examiner found evidence of pain with weightbearing and of tenderness or pain on palpation of the joint and associated soft tissue.  He also noted objective evidence of crepitus.  Nevertheless, the Veteran was able to perform repetitive use testing in both knees.  According to the examiner, there was no additional functional loss or range of motion loss in the left knee after three repetitions.   

The examination report form asked the examiner to describe the limits on functional ability associated with pain, weakness, fatigability or incoordination in terms of degrees of range of motion.  He responded that he could not do so without speculating, because the examination was not being conducted during a flare-up.  

The July 2015 examiner also conducted muscle strength and joint stability tests.  In the left knee, the Veteran had slightly weakened muscle strength, described as 4 on a relative muscle strength scale of 0 to 5 or "active movement against some resistance."   There was muscle atrophy of the left knee likely associated with the Veteran's difficulties with kneeling, squatting and climbing stairs.  There was no ankylosis.  The examiner described slight lateral instability of the left knee.  Although the results of the Veteran's anterior (Lachman's) test and posterior instability (posterior drawer test) were normal, the Veteran's lateral instability test result was 1+ or 0 to 5 millimeters.  The examiner also indicated that the Veteran had residuals of a knee surgery, specifically, painful motion, painful weightbearing and reduction in motion.  The Veteran did not use assistive devices as a normal means of locomotion.  According to the examiner, the Veteran was able to perform all activities of daily living independently.

Both the January 2013 and July 2015 examiners indicated that the Veteran did not have any impairments of the tibia or fibula.  

The Veteran's left knee disability is currently rated under Diagnostic Code 5260, which authorizes ratings of 10, 20 or 30 percent based on limited flexion in the leg.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a.  The medical evidence in the record includes several range of motion tests results, but none of these meet the criteria for even a 10 percent rating based on limited flexion.  

There was, however, ample evidence of painful motion.  A 10 percent rating is warranted when painful motion is non-compensable under the appropriate diagnostic code and arthritis is established by x-ray evidence.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   Moreover, for any disorder, such as this one, which is rated, at least partly, based on limitation of motion, VA must consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as functional impairment due to pain, weakness, premature or excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-04 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  Applying DeLuca generally involves describing these additional functional limitations, if possible, in terms of additional degrees of range of motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).    

The July 2015 examiner indicated he was unable to describe the Veteran's additional function limitations in this way.  Nevertheless, the Board finds that, for rating purposes, the examination is adequate under the circumstances of this case.  Despite noncompensable limitation of motion, the Veteran is currently in receipt of the maximum 30 percent schedular rating under DC 5260, even though the fact of painful motion would be reflected in a rating of only 10 percent, see Lichtenfels, 1 Vet. App. at 488, and there is no evidence of ankylosis.  Cf. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Even though the July 2015 examination did not take place during a flare-up, the Veteran complained of pain at that time and the examiner noted objective evidence of pain with movement and weightbearing as well as objective evidence of crepitus.  Nevertheless, the Veteran was capable of performing repetitive motion tests of the left knee and, after repetitive use testing, the examiner indicated that there was no additional functional loss or reduction in range of motion.  For similar reasons, the Veteran is not entitled to a higher rating under Diagnostic Code 5261(limited extension).  Left knee extension was 0 degrees in July 2015,  5 degrees in January 2013, 0 degrees in November 2010 and 0 degrees in October 2010.  DC 5261 does not authorize a separate compensable rating for limited extension unless extension is limited to at least 10 degrees.

For these reasons, the Board finds that there is no objective evidence of functional limitation above and beyond that contemplated by the rating criteria described above.  The Veteran is therefore not entitled to a higher rating under the DeLuca factors.

The Board must now consider other diagnostic codes which could potentially apply to increase the Veteran's rating for disabilities of his left knee.  See Schafrath, 1 Vet. App. at 593.  Again, there was no evidence of ankylosis, which means that a rating under DC 5256 ("Knee, anklylosis of") is not appropriate.  Likewise, there was no evidence to support a separate rating for impairment of the tibia or fibula under DC 5262 ("Tibia and fibula, impairment of").

As explained above, the Veteran has been given compensation for left knee instability currently rated under DC 5257 ("Knee, other impairment of: recurrent subluxation or lateral instability").  Under this diagnostic code, a rating of 10 percent is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  The most detailed information in the record concerning the Veteran's knee instability comes from the results of his joint stability tests.  According to the January 2013 tests results, the Veteran had no left knee instability at the time of examination.  The July 2015 examiner, of course, recorded a result of 1+ after the Veteran's lateral instability test result.  As the examination report indicates, the lateral instability test is graded according to a system in which the Veteran's 1+ result reflects movement of a distance between 0 and 5 millimeters in displacement greater than the normal knee.  A test result of 2+ (5-10 millimeters greater than normal) or 3+ (10-15 millimeters greater than normal) would correspond to more severe instability.  The results of the Veteran's July 2015 medial instability, anterior instability (Lachman's) and posterior instability (drawer) tests were normal.

In rating the Veteran's left knee instability under Diagnostic Code 5257, the Board considered the statements of the Veteran.  His written statements to VA have essentially been straightforward statements of his intention to proceed with a claim for a higher rating for his left knee.  They do not specifically mention left knee instability.  The Board has also considered his statement to the January 2013 examiner that his knee "buckles" about every month.  On the issue of whether the Veteran's lateral instability is "slight" or "moderate" the Board attaches greater weight to the stability test results in the 2013 and 2014 VA examinations.  These results indicate that the currently assigned 10 percent rating for instability under DC 5257 is appropriate.  

The Board has also considered the possibility of assigning a separate 10 percent rating for instability earlier than July 2015.  However, the stability tests from January 2013 were normal.  The Board has reviewed the operative report and the records of several follow-up appointments with the physician who performed the Veteran's November 2013 left knee surgery - for which he received his most recent temporary 100 percent rating.  None of these records mention left knee instability.  Because the July 2015 VA examination report is the earliest available evidence that the Veteran has instability in his left knee, the Board finds that the rating and effective date previously assigned are appropriate.

The Board has also considered DC 5258, which authorizes a 20 percent rating for dislocated semilunar cartilage (meniscus) with frequent episodes of "locking", pain and effusion into the joint.  According to the January 2013 examiner, the Veteran denied locking, while the July 2015 examiner only noted "locking" in the Veteran's non-service connected right knee.  The Veteran complained of "occasional" locking to the December 2010 examiner, but it is unclear whether he was speaking of his left or his right knee and there was no indication of effusion into the joint.  More importantly, the records of the physician who performed his November 2013 left knee surgery include an magnetic resonance imaging (MRI) report of the left knee dated October 2013.  According to this report, the Veteran did not have a left meniscus tear.  Under these circumstances, the Board finds that the Veteran's December 2010 complaints of "locking" are not related to dislocated semilunar cartilage.  Accordingly, the evidence does not support the assignment of a 20 percent rating under DC 5258.  

Under Diagnostic Code 5259, a maximum 10 percent rating may be assigned for removal of semilunar cartilage which is symptomatic.  There are two requirements for a compensable rating under DC 5259.  First the semilunar cartilage must have been removed.  Second, it must be symptomatic.  The January 2013 (pre-surgery) VA examination report indicates that the Veteran had not had a meniscectomy.  The July 2015 examiner marked a box next to pre-printed text indicating that Veteran's left knee had a "meniscectomy, arthroscopic or other knee surgery not described above."  When asked to describe any indicated surgery specifically, the examiner indicated the tibial tubercle debridement performed by the Veteran's physician in November 2013 (the examiner seems to have mistakenly believed that 2012 was the year of this surgery).  There is no evidence that the Veteran's meniscus or semilunar cartilage was removed as part of the Veteran's November 2013 tibial tubercle debridement surgery.  For this reason, a separate 10 percent rating under DC 5259 is not appropriate.

Finally, the Board will consider referral for an extraschedular rating.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. The schedular ratings adequately contemplate the Veteran's disability picture.  The December 2010 examination report indicated normal range of motion and no objective evidence of pain at rest or when in motion.  The January 2013 and July 2015 examinations both described more serious impairments.  Nevertheless, flexion remained at least 90 degrees and flexion was limited only to 5 degrees.  The Veteran remained capable of repetitive use and the evidence does not reflect that the Veteran's left knee disability has caused marked interference with employment, frequent hospitalization, or that the symptoms in his left knee have otherwise rendered impractical the application of the regular schedular standards.  He remained independent in all his activities of daily living.  For these reasons, the Board finds that referral for an extraschedular evaluation is not warranted.


ORDER

The Veteran's appeal of the denial of an increased rating for atopic dermatitis is dismissed.

Entitlement to an increased rating for left knee patellar tendon rupture, currently rated 30 percent prior to November 21, 2013 and on and after May 1, 2014, with an additional 10 percent rating for left knee instability from July 8, 2015, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


